Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-8, filed 1/26/22, and pages 2-7 filed 12/14/21, with respect to the claims have been fully considered and are persuasive. The 103 and double patenting rejections of the claims have been withdrawn. 
As for the double patenting rejections, the additions made to the claims on 12/14/21 have resolved the double patenting rejections as the change from a first charging mode to the open loop charging mode would not have been obvious from the reference patent document.
As for the 103 rejection, as noted in the advisory action mailed 12/27/21 and the interview summary mailed 1/13/21 the additions to the claims made on 12/14/21 and 1/26/22 overcome the 103 rejections.
Allowable Subject Matter
Claims 1, 5-10, 21, and 23-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art discloses a charging method, wherein the method comprises: obtaining, by a terminal, a charging mode supported by a charger connected to the terminal: wherein the terminal obtains the charging mode supported by the charger through wireless communication or wired communication between the terminal and the charger; sending, by the terminal, an open-loop fast charging instruction to the charger instructing the charger to output an output voltage that has a voltage value being K times a voltage value of a battery in the terminal; receiving, by the terminal, the output voltage and an output current that are transmitted by the charger according to the open-loop fast charging instruction; converting, by the terminal, prior art fails to disclose the further inclusion of the combination of when the charging mode supported by the charger comprises an open-loop fast charging mode, adjusting the terminal from a first charging mode to operate in the open-loop fast charging mode and determining, by the terminal, that both the terminal and the charger are in the open-loop fast charging mode; wherein a conversion coefficient K is a constant value.
Regarding Independent Claim 10, the prior art discloses a terminal, wherein the terminal comprises: a charging management module configured to: when both a charger and the terminal are in an open-loop fast charging mode, send an open-loop fast charging instruction to the charger for instructing the charger to output an output voltage that has a voltage value being K times a voltage value of a battery in the terminal, wherein the terminal obtains a charging mode supported by the charger through wireless communication or wired communication between the terminal and the charger; and a DC/DC conversion module configured to: convert the output voltage transmitted by the charger into a charging voltage, wherein the charging voltage has a voltage value being 1/K times the voltage value of the output voltage transmitted by the charger; and convert an output current transmitted by the charger into a charging current for charging the battery, wherein the charging current has a current value being K times a current value of the output current transmitted by the charger, and wherein K is any real number greater than 1; the prior art fails to disclose the further inclusion of the combination of wherein the 
Regarding Independent Claim 31, the prior art discloses a non-transitory computer readable storage medium comprising instructions which, when executed by a terminal, cause the terminal to perform operations comprising: obtaining a charging mode supported by a charger connected to the terminal, wherein the terminal obtains the charging mode supported by the charger through wireless communication or wired communication between the terminal and the charger; and determining, by the terminal, that both the terminal and the charger are in the open-loop fast charging mode; sending an open-loop fast charging instruction to the charger instructing the charger to output an output voltage that has a voltage value being K times a voltage value of a battery in the terminal; receiving the output voltage and an output current that are transmitted by the charger according to the open-loop fast charging instruction; converting the output voltage transmitted by the charger into a charging voltage, wherein the charging voltage has a voltage value being 1/K times the voltage value of the output voltage transmitted by the charger, and converting, by the terminal, the output current transmitted by the charger into a charging current, wherein the charging current has a current value being K times a current value of the output current transmitted by the charger, and wherein K is any real number greater than 1; and charging the battery according to the charging voltage and the charging current; the prior art fails to disclose the further inclusion of the combination of when the charging mode supported by the charger comprises an open-loop fast charging mode, adjusting the terminal from a first charging mode to operate in the open-loop fast charging mode; wherein a conversion coefficient K is a constant value.
Dependent Claims 5-9, 21, 23-30, and 32-34 are allowed for their dependence upon allowed claims 1, 10, and 31. Any comments considered necessary by applicant must be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859